t c memo united_states tax_court joseph n hunter petitioner v commissioner of internal revenue respondent docket no filed date joseph n hunter pro_se susan k bollman and denise a diloreto for respondent memorandum findings_of_fact and opinion ashford judge petitioner seeks review of respondent’s determination denying his request for relief from joint_and_several_liability under sec_6015 c and f unless otherwise indicated all section references are to the internal continued the only issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 c or f for an understatement_of_tax for the taxable_year we hold that he is not entitled to such relief findings_of_fact petitioner resided in west virginia at the time the petition was filed with the court petitioner and shannon hunter married in and they remained married in from their marriage until their separation in date petitioner’s employment with various companies and his real_estate rental business were the sole sources of income for the family mrs hunter was a stay-at-home mother to their four children in petitioner was working as a mechanic for a transportation company when he was forced to leave his job after suffering a workplace injury as a result of the injury he applied for and was awarded social_security disability benefits in he received a lump-sum payment of dollar_figure for social_security disability benefits continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure petitioner and mrs hunter ultimately divorced in date during the marriage mrs hunter handled the family’s financial affairs including preparing or having prepared by a tax professional their federal_income_tax returns for and each year before that during their marriage mrs hunter filed joint federal_income_tax returns for herself and petitioner petitioner was never involved in their preparation or filing and for many of the years including mrs hunter signed petitioner’s name to the returns without his having reviewed them to that end with respect to the taxable_year mrs hunter timely filed a joint federal_income_tax return joint_return on date reflecting a tax_refund of dollar_figure on date respondent issued a joint notice_of_deficiency to petitioner and mrs hunter for the taxable_year determining a deficiency in their federal_income_tax of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure the notice_of_deficiency was based on their failure to properly report the lump-sum payment to petitioner of social_security disability benefits as well as their failure to report certain interest_income from huntington national bank and rental income from charleston-kanawha housing authority neither petitioner nor mrs hunter filed a petition with this court in response to the notice_of_deficiency in date petitioner filed a form_8857 request for innocent spouse relief in his request petitioner represented that he did not know mrs hunter had filed a joint federal_income_tax return with respect to the taxable_year and that before preparing the return she had withdrawn all the money from their bank account without his knowledge however at trial petitioner acknowledged that he did not file a separate_return for and that a date order of the family court of kanawha county west virginia dissolving petitioner and mrs hunter’s marriage recites that he and mrs hunter came before that court on date two days before the filing of the joint_return having reached an agreement concerning the parenting and property issues including agreeing to file a joint federal_income_tax return for on date respondent sent petitioner and mrs hunter a notice of balance due for the taxable_year of dollar_figure on date mrs hunter alone sent back a response disagreeing with respondent’s computations and providing her own computation of the tax_liability she also attached a form_9465 installment_agreement request stating that as part of the divorce she had received the entire tax_refund and that she would take full responsibility for the amount owed for given that she had filed the return for that year mrs hunter requested that her tax_refund be applied toward the liability and that she be allowed to pay dollar_figure monthly to satisfy the balance on date on the basis of mrs hunter’s response to the previous notice of balance due respondent sent petitioner and mrs hunter another notice of balance due which reflected a reduced liability of dollar_figure attributable to unreported taxable social_security income of dollar_figure as a result of petitioner’s having received during social_security disability benefits of dollar_figure and unreported interest_income of dollar_figure from huntington national bank only mrs hunter again sent back a response this time agreeing with respondent’s computations she also again attached a form_9465 requesting to pay the reduced liability in monthly payments of dollar_figure according to respondent’s certified account transcript for petitioner and mrs hunter’ sec_2011 taxable_year one payment of dollar_figure was made on date on date respondent’s office of appeals issued a final_determination to petitioner denying relief from joint_and_several_liability under sec_6015 c and f because relief is not allowed on tax you owe on your own income on date petitioner timely filed a petition with this court seeking review of respondent’s determination despite being given notice of the filing of the petition mrs hunter did not intervene pursuant to sec_6015 and rule opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 if a joint_return is made the tax is computed on the spouses’ aggregate income and each spouse is fully responsible for the accuracy of the return and is jointly and severally liable for the entire amount of tax_shown_on_the_return or found to be owing sec_6013 114_tc_276 nevertheless under certain circumstances a spouse who has made a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 sec_6015 provides a spouse with three alternatives full or partial relief under subsection b proportionate relief under subsection c and if relief is not available under subsection b or c equitable relief under subsection f in this case respondent evaluated petitioner’s entitlement to relief from joint_and_several_liability under each alternative and we have jurisdiction to do the same see sec_6015 in doing so we apply a de novo standard of review as well as a de novo scope of review 132_tc_203 petitioner bears the burden of proving that he is entitled to relief under sec_6015 see rule a porter v commissioner t c pincite 119_tc_306 aff’d 101_fedappx_34 6th cir stergios v commissioner tcmemo_2009_15 a valid joint_return we first address whether petitioner and mrs hunter made a valid joint federal_income_tax return for because in his request for relief from joint_and_several_liability and at trial petitioner asserted that not only had he not signed the joint_return but that he was completely unaware mrs hunter had even filed jointly for whether an income_tax return is a joint_return or a separate_return of the other spouse is a question of fact harrington v commissioner tcmemo_2012_285 at citing 27_tc_270 aff’d 251_f2d_44 8th cir involving an electronically filed return the determinative factor in deciding whether a filed return qualifies as a joint_return is whether a husband and wife intended to file a joint_return ziegler v commissioner tcmemo_2003_282 slip op pincite n citing 22_tc_893 intent is determined as of the time the return was filed parker v commissioner tcmemo_1978_23 in evaluating intent this court has considered whether the nonsigning spouse filed a separate_return whether the nonsigning spouse objected to the joint filing and whether the filing history indicates an intent to file jointly harrington v commissioner tcmemo_2012_285 in this case petitioner presented no evidence whatsoever to corroborate his assertions regarding the joint_return and thus they are standing alone unpersuasive see eg 112_tc_183 as we have stated many times before this court is not bound to accept a taxpayer’s self- serving unverified and undocumented testimony indeed petitioner’s manifested intent shows otherwise petitioner acknowledged at trial that he and mrs hunter had come before the family court of kanawha county west virginia on date having previously reached an agreement with respect to among other things property issues including the filing of the joint federal_income_tax return for on the basis of this acknowledgment it is clear that petitioner had already agreed to file jointly with mrs hunter when the joint_return was timely filed on date petitioner also admitted that he and mrs hunter had always filed joint federal_income_tax returns and that he never made any attempt to file a separate federal_income_tax return for despite having received dollar_figure in social_security disability benefits during that year accordingly these facts support a finding that petitioner and mrs hunter made a valid joint federal_income_tax return for b relief under sec_6015 in order to be entitled to relief under sec_6015 the spouse who requests that relief requesting spouse must satisfy the following conditions a joint_return has been made for a taxable_year on such return there is an understatement_of_tax attributable to erroneous items of the nonrequesting spouse the requesting spouse did not know and had no reason to know of the understatement at the time the return was signed taking into account all facts sec_6012 requires every individual whose taxable gross_income equals or exceeds the exemption_amount to file a return for the exemption_amount was dollar_figure petitioner and mrs hunter separated in date the taxability of social_security_benefits is calculated pursuant to a formula set forth in sec_86 see 118_tc_373 under sec_86 if a taxpayer’s modified_adjusted_gross_income plus one half of the social_security_benefits received during the taxable_year exceeds the base_amount then a portion of the social_security_benefits received must be included in the taxpayer’s gross_income see sec_86 b and c pursuant to sec_86 since petitioner was married and resided with mrs hunter during part of petitioner’s taxable social_security_benefits if a joint federal_income_tax return is not filed are calculated by using the amount by which the benefits combined with certain other income exceed a base_amount of zero rather than dollar_figure if a joint federal_income_tax return is filed during petitioner was paid dollar_figure in social_security disability benefits regardless of which formula as set forth in sec_86 is used petitioner’s taxable social_security income exceeded the dollar_figure exemption_amount and therefore he was required to file a return for and circumstances it is inequitable to hold the requesting spouse liable for that year’s deficiency in tax attributable to such understatement and the requesting spouse timely elects relief under sec_6015 sec_6015 these conditions are stated in the conjunctive and thus a failure to meet any one of them precludes the requesting spouse from being entitled to relief under sec_6015 alt v commissioner t c pincite mcclelland v commissioner tcmemo_2005_121 slip op pincite as discussed supra petitioner and mrs hunter made a joint_return for the taxable_year and there is no dispute that petitioner timely filed a request for relief however petitioner plainly cannot satisfy the second condition under sec_6015 this condition requires the requesting spouse to show that the understatement_of_tax is attributable to erroneous items of the other spouse sec_6015 an erroneous item is any item resulting in an understatement or deficiency in tax to the extent that such item is omitted from or improperly reported including improperly characterized on an individual_income_tax_return sec_1_6015-1 income_tax regs furthermore an erroneous item is generally attributed to the individual whose activities gave rise to the item see id para f see also agudelo v commissioner tcmemo_2015_124 at work v commissioner tcmemo_2014_190 at sec_1_6015-3 income_tax regs here the understatement_of_tax was attributable to erroneous items of petitioner namely his underreported social_security disability_income because petitioner has failed to satisfy the second condition under sec_6015 we need not decide whether he satisfied the other two conditions under sec_6015 ie whether he lacked the requisite knowledge of the understatement and whether equity considerations favor him consequently petitioner is not entitled to relief under sec_6015 c relief under sec_6015 subject_to other conditions sec_6015 allows a divorced or separated spouse to elect to limit his or her liability for a deficiency assessed with respect to a joint_return to the portion of such deficiency allocable to him or her under subsection d pursuant to sec_6015 any item giving rise to a deficiency on a joint_return shall be allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year further e rroneous items of income are allocated petitioner did not address in his petition and at trial whether the nominal amount of unreported interest_income was not attributable to him as a result we deem petitioner to have conceded this issue see rule b to the spouse who was the source of the income sec_1_6015-3 income_tax regs see also agudelo v commissioner at in this case while petitioner and mrs hunter have been divorced since date petitioner was the source of the erroneous items that led to the deficiency and thus these items would be allocable to petitioner if he and mrs hunter had filed separate returns at the time as a result sec_6015 affords him no relief d relief under sec_6015 where relief is not available under sec_6015 or c sec_6015 grants the commissioner the discretion to relieve a requesting spouse of joint liability if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the unpaid tax or deficiency or any portion thereof additionally sec_6015 authorizes granting such equitable relief u nder procedures prescribed by the secretary for requests filed on or after date and for requests pending in any federal court on or after date revproc_2013_34 2013_43_irb_397 prescribes the guidelines that the commissioner will consider in determining whether equitable relief is appropriate although we are not bound by them since this case was filed and pending after date we will analyze petitioner’s request under these guidelines to ascertain whether he satisfies the requirements for relief under sec_6015 see agudelo v commissioner at work v commissioner at the revenue_procedure begins by establishing threshold conditions that a requesting spouse must satisfy to be eligible for equitable relief the threshold conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent tax_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse revproc_2013_34 sec_4 i r b pincite these conditions like the conditions under sec_6015 are stated in the conjunctive thus a requesting spouse must satisfy all seven of them before relief may be granted agudelo v commissioner at petitioner meets the first six threshold conditions but does not satisfy the seventh condition generally the income_tax_liability from which the requesting spouse seeks relief must be attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income unless a specified exception applies see revproc_2013_34 sec_4 i r b pincite if the liability is partially attributable to the requesting spouse then relief can be considered only for the portion of the liability attributable to the nonrequesting spouse id as explained supra the entire understatement at issue here is attributable to petitioner not mrs hunter notwithstanding the commissioner may still consider granting equitable relief to a requesting spouse even where the tax_liability is attributable in full or in part to an item of that spouse if any one of the following exceptions applies attribution due solely to the operation of community_property law nominal ownership misappropriation of funds abuse and fraud committed by the nonrequesting spouse id in this case petitioner did not make any specific allegations that he meets any of these exceptions in his petition and at trial petitioner stated that unbeknownst to him when they separated in late mrs hunter withdrew all the money from their bank account including presumably funds that represented all or some of the dollar_figure in social_security disability benefits he received however he did not claim that she was not entitled to the funds in the account or that the funds were intended for the payment of tax the misappropriation of funds exception applies only i f the requesting spouse did not know and had no reason to know that funds intended for the payment of tax were misappropriated by the nonrequesting spouse for the nonrequesting spouse’s benefit to the extent that the funds intended for the payment of tax were taken by the nonrequesting spouse id emphasis added there was no underpayment_of_tax here but rather an understatement_of_tax as respondent determined through the deficiency procedures accordingly the misappropriation of funds exception is inapplicable here and petitioner having failed to satisfy the threshold conditions is not entitled to relief under sec_6015 conclusion petitioner is not entitled to relief under sec_6015 c or f for relief under sec_6015 hinges on attributing the income_tax_liability which in this case as petitioner admits is entirely attributable to him petitioner cannot be granted relief under sec_6015 merely because his former spouse agreed to assume responsibility for the assessed deficiency any payment mrs hunter makes with respect to the assessed deficiency will reduce what petitioner owes with respect to the assessed deficiency and vice versa nevertheless he is jointly and severally liable for the entire assessed amount of the deficiency we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
